Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of each corresponds.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application
Claim 1 of patent ‘723
Comparison
A pixel of a display device, the display device having a first mode and a second mode, a driving frequency of the second mode being lower than a driving frequency 5of the first mode, the pixel comprising:
A pixel of a display device, the display device having a first mode and a second mode, a driving frequency of the second mode being lower than a driving frequency of the first mode, the pixel comprising:
Identical.

a capacitor, wherein a first electrode of the capacitor receives a first power supply 

a first transistor including a first electrode, a second electrode and a third electrode;
a first transistor, wherein a gate electrode of the first transistor is electrically connected to the gate node;
Correspond as a transistor has three electrodes.
a second transistor, wherein a third electrode of the second transistor is electrically connected to the second electrode of the first transistor, and wherein a first electrode of the second transistor receives a first signal;
a second transistor, wherein a drain electrode of the second transistor is electrically connected to a source electrode of the first transistor, and wherein a gate electrode of the second transistor receives a first instance of a scan signal in a hold period in the second mode;
Drain electrode of the second transistor corresponds to the third electrode of the same.
Source electrode of the first transistor correspond to the second electrode of the same.
Gate electrode of the second transistor corresponds to the first electrode of the same.
Scan signal corresponds to the first signal.
a third transistor electrically connecting the first electrode of the first transistor and the third electrode of the first transistor in response to the first signal;
a third transistor diode-connecting the first transistor in response to a second instance of the scan signal in the hold period in the second mode;
Diode-connecting the first transistor with the scan signal corresponds to connecting the first electrode of the first transistor and the third 

a fourth transistor transferring an initialization voltage to the gate node in response to a first instance of an initialization signal in the hold period in the second mode; and
Gate node corresponds to the first electrode of the first transistor.
Initialization signal corresponds to the second signal.
10a light emitting element, 15wherein in the second mode, the first signal and the second signal have different off voltage levels.
an organic light emitting diode including an anode and a cathode, wherein the cathode receives a second power supply voltage different from the first power supply voltage, wherein in the hold period in the second mode, the scan signal and the initialization signal have different off voltage levels.
The scan signal and the initialization signal having different off voltage levels corresponds to the first signal and the second signal have different off voltage levels.


As analyzed above, claim 1 of the application and claim 1 of patent ‘723 correspond due to same inventive subject matter.  Therefore, it would have been obvious to modify claim 1 of patent ‘723 as claim 1 of the application due to functionally equivalent subject matter.  Similarly, claims 2-20 of the application are rejected over claims 1-20 of patent ‘723.

Allowable Subject Matter
Claims 1-20 would become allowable with submission of terminal disclaimer.

None of the prior art of record teaches, inter alia, 
a first transistor including a first electrode, a second electrode and a third electrode; a second transistor, wherein a third electrode of the second transistor is electrically connected to the second electrode of the first transistor, and wherein a first electrode of the second transistor receives a first signal; 10a third transistor electrically connecting the first electrode of the first transistor and the third electrode of the first transistor in response to the first signal; a fourth transistor transferring an initialization voltage to the first electrode of the first transistor in response to a second signal; and a light emitting element, 15wherein in the second mode, the first signal and the second signal have different off voltage levels, of claim 1 (fig. 1 and 3; see VGH1 and VGH2 during LHP); 
a first transistor including a first electrode, a second electrode and a third electrode; a second transistor, wherein a third electrode of the second transistor is electrically 30connected to the second electrode of the first transistor, and wherein a first electrode of the second transistor receives a first signal; a third transistor electrically connecting the first electrode of the first transistor and the third electrode of the first transistor in response to the first signal; a fourth transistor transferring an initialization voltage to the first electrode of the 51first transistor in response to a second signal; and a light emitting element, wherein at an end of a frame period in the first mode, each of the first signal and the second signal is at a first off voltage level, and 5wherein in the second mode, at least one of the first signal and the second signal is at a second off voltage level unequal to the first off voltage level, of claim 14 (fig. 1 and 3; see VGH1 during NDP and VGH1 and VGH2 during LHP); and 
a power management circuit; and a scan driver electrically connected to the power management circuit, electrically connected to the display panel, configured to sequentially provide first signals to the pixels, 15and configured to sequentially provide second signals to the pixels, wherein in a first mode of the display device, the power management circuit provides a first gate off voltage to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628